DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 is the same as claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomatsu et al., US 5285168 in view of Bronzi, US 20210184639 A1 or in view of Koban, US 20030142816 A1.
Fig. 1 of Tomatsu et al discloses a circuit comprising:  a comparator (1, 2a, 2b) having first and second inputs (inputs at Q1, Q2), the first input coupled to the first output of the pre-amplifier stage, and the second input coupled to the second output of the pre-amplifier stage, the comparator including: an input differential transistor pair (Q1, Q2); a second pair of transistors (Q6, Q7) coupled to the input differential transistor pair in a cascode configuration; and a push-pull output stage (Q31, Q32) coupled to the second pair of transistors.
Although Tomatsu et al. does not have a pre-amplifier stage, Bronzi has such teaching (PA in Fig. 1) or Koban has such teaching (W in Fig. 1).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of Bronzi or Koban in the circuit of Tomatsu in order to achieve more gain in the circuit.
Regarding claims 2 and 7, transistors Q8 and Q9 can be read as a first current mirror, transistors Q4 and Q5 can be read as a second current mirror.
Regarding claims 3 and 9, the first and second controller area network (CAN) buses are just intended use for the circuit and does not carry patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	October 10, 2022